Citation Nr: 0900517	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-16 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
December 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim for service connection 
for hearing loss.

The Board notes that in its November 2008 Informal Hearing 
Presentation ("IHP"), the veteran's representative 
identified the issues submitted for appeal as entitlement to 
an increased rating for status post left cerebrovascular 
accident ("CVA" or stroke) with right lower extremity 
weakness, currently rated at 10 percent disabling, and 
entitlement to an increased rating for major depressive 
disorder, current rated at 30 percent disabling.  A review of 
the claims folder, however, indicates that the veteran 
neither applied for, nor was ever granted service connection 
for CVA.  Similarly, although the claims folder shows that 
following the March 2004 rating decision that granted service 
connection for depression, with an evaluation of 30 percent 
disabling, there is no indication that the veteran initiated 
appeal of that decision within the prescribed time limit of 
one year, see 38 U.S.C.A. § 7105 (b)(1) (West 2002) and 
38 C.F.R. § 20.302 (2008), or that he has since attempted to 
raise a new claim for a higher rating.  

As the remaining text of the IHP solely addresses the claim 
of service connection for bilateral hearing loss that has 
clearly been perfected for appeal, the Board is of the 
opinion that the listing of these two issues on the title 
page of IHP was merely typographical error on the part of the 
representative.  For this reason, these matters have not been 
referred to the RO.  The Board notes, however, that if the 
veteran or his representative do wish to raise new claims, 
they are free to do so with the RO. 


FINDING OF FACT

The most probative evidence shows that the veteran's current 
hearing loss disability was not manifested within one year of 
service separation, and is not causally related to a disease, 
injury or event in service.



CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C. F. R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309(a), 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated March 
2004.  The appellant was advised of what the evidence must 
show to substantiate his claim of service connection.  The RO 
also informed the appellant of the division of responsibility 
between the appellant and VA for obtaining the required 
evidence, and requested that the appellant provide any 
information or evidence in his possession that pertained to 
such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  

The Board notes that although the veteran's claims file 
contains the notice letter itself, it does not contain the 
actual attachments pertaining to what the evidence must show 
to substantiate the veteran's claim.  However, even though 
the said attachment is not within the veteran's claims file, 
the March 2004 letter indicates that the attachment "What 
the evidence must show" was enclosed with the letter.  The 
Board points out that there is a "presumption of 
regularity" under which it is presumed that government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992).  While Ashley dealt with regularity of procedures 
at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied this presumption of regularity to 
procedures at the RO.  In this case, no clear evidence to the 
contrary has been presented to rebut the presumption that the 
attachment to the June 2004 letter was included as an 
enclosure to that letter.  As such, the Board presumes that 
the attachment to the June 2004 notice letter was sent to the 
veteran at his address of record.

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In essence, the Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date of the award of benefits will be assigned if service 
connection is awarded.

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records, VA medical center 
(VAMC) treatment records, private physician treatment 
records, and a May 2005 VA audiology report.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  

Accordingly, the Board will proceed to a decision on the 
merits.
 
II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Additionally, service connection for organic diseases of the 
nervous system, such as hearing loss, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one (1) year 
from the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2008).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  In order to facilitate 
data comparison, the ASA standards have been converted to 
ISO-ANSI standards.

The veteran contends that his bilateral hearing loss is the 
result of acoustic trauma during service.  Specifically, he 
asserts that his job as an aircraft mechanic exposed him to 
loud noise from jet engines on a daily basis.  (VA Form 4138, 
July 1999; VA audiology examination report, May 2005).  He 
further asserts that hearing protection was neither required 
no available.  Id.

As an initial matter, the Board notes that the veteran's 
service treatment records are void of any complaints, 
treatment or diagnosis of hearing loss.  While his service 
records confirm that he worked on a flight line for more than 
two years, and was likely exposed to the noise of jet engines 
and generators, they also reveal that not only was hearing 
protection available, but also that he reported wearing it on 
a regular basis at that time.  (See hearing conservation data 
reports, December 1963, November 1965.)  

An October 1962 whispered voice examination revealed normal 
hearing acuity of 15 out of 15 for both the right and left 
ears; audiometer results were not reported.  On the 
accompanying medical history report, the veteran noted that 
he had no history of ear problems, and did not indicate any 
hearing problems.  An audiogram performed in December 1963 
also revealed normal findings; audiometer data was not 
reported.  Under the heading "particular incidents which 
examiner relates to hearing level," the examiner indicated 
"none."  (See hearing conservation data report, December 
1963.)  

During an audiology examination performed in February 1965, 
audiological puretone thresholds were measured as follows 
(converted to ISO-ANSI units):



   HERTZ




500
1000
2000
3000
4000
RIGHT
10
0
0
15
10
LEFT
15
5
0
5
5
  
The criteria for hearing loss as described under 38 C.F.R. § 
3.385 were not met for either the right or left ear, as the 
auditory threshold did not reach a level of 40 decibels or 
greater for any of the frequencies.

During an audiogram performed in conjunction with the 
veteran's September 1966 service separation examination, 
audiological puretone thresholds were measured as follows 
(converted to ISO-ANSI units):
 


   HERTZ




500
1000
2000
3000
4000
RIGHT
15
5
5
15
5
LEFT
10
5
0
0
0

Again, the criteria for hearing loss under 38 C.F.R. § 3.385 
were not met for either the right or left ear.  On the 
accompanying medical examination report, the veteran denied 
having any hearing loss or auditory acuity problems.

The medical evidence of record shows that following service, 
there is no competent evidence that the veteran had hearing 
loss within one year of discharge in accordance with 38 
C.F.R. § 3.385.  Accordingly, the veteran is not entitled to 
service connection for bilateral hearing loss on a 
presumptive basis pursuant to 38 C.F.R. §§ 3.307 and 
3.309(a).

According to the veteran, the first time that he noticed any 
hearing difficulties was in 1990.  (See VA audiology 
examination report, May 2005.)  VAMC treatment records show 
that the veteran was not diagnosed with any hearing loss 
problems until September 2001, when he was seen for 
complaints of severe tinnitus.  Following an audiology 
evaluation, he was diagnosed with moderate high frequency 
sensorineural bilateral hearing loss, and was sent for 
further evaluation to determine if hearing aids were needed.  
During a November 2001 visit, the examiner noted that the 
veteran had a history of ear infections.  He was diagnosed 
with mild to moderate bilateral hearing loss with mild 
asymmetry.  

In January 2002, the veteran returned to the VAMC for another 
audiological evaluation.  The examining VA audiologist, D.M., 
diagnosed moderate high frequency sensorineural bilaterally, 
slightly worse in the left ear.  At the veteran's request, 
she wrote a letter in support of his service connection claim 
for bilateral hearing loss.  D.M. first noted that the 
veteran reported that he had been exposed to excessive noise 
during service for over three years, and that he first 
noticed a hearing loss disorder while in service.  He stated 
that although he was given earplugs and earmuffs, he was 
unable to wear them because of the small space where he 
worked.  He also said that he did not have any noise exposure 
after service.  D.M. then reported the results of his 
audiometric testing, and opined that the type, degree and 
configuration of his hearing loss were consistent with a 
history of noise exposure as reported by the veteran.  She 
concluded by opining that the veteran's hearing loss and 
tinnitus were as likely as not related to noise exposure in 
the military. 

The claims folder shows that following his visit with D.M. in 
January 2002, veteran continued receiving treatment at the 
VAMC for his hearing loss problems through March 2003.  In 
January 2002, he was granted service connection for tinnitus.  
In February 2002, he was fitted with a hearing aid for his 
left ear.  In July 2002, he was seen with complaints of pain 
in the left ear, and was diagnosed with otitis externa.  
During a visit to the audiology clinic in March 2003, the 
examiner recommended that he be fitted with a hearing aid for 
the right ear.

In May 2005, the veteran underwent a VA audiological 
evaluation in conjunction with his service connection claim.  
Upon reviewing the veteran's complete claims folder, the VA 
examiner noted that his service treatment records were void 
of any complaints or treatment for a hearing loss problem 
during active service, and that the results of his 
audiological testing during and at separation from service 
revealed normal hearing bilaterally from 500 through 6000 
hertz.  He also noted that the veteran had denied having any 
hearing difficulties on the medical history report during his 
September 1966 separation examination.  The veteran told the 
examiner that he had experienced acoustic trauma from 
aircraft engines during service, but had not been exposed to 
any occupational or recreational noise exposure after 
service.  The veteran also told him that he first became 
aware of a hearing problem in 1990.  An audiogram revealed 
audiological puretone thresholds as follows:



   HERTZ




500
1000
2000
3000
4000
RIGHT
15
20
25
50
40
LEFT
20
15
20
50
40

His speech recognition score using the Maryland CNC Test was 
92 percent for the right ear, and 96 percent for the left 
ear.  Based on these results, the criteria for hearing loss 
disability as described under 38 C.F.R. § 3.385 were met 
bilaterally.

Following the audiology evaluation, the examiner diagnosed 
the veteran with mild high frequency sensorineural hearing 
loss bilaterally.  Based on the audiometer test results and 
his review of the veteran's service and post-service medical 
treatment records, which revealed normal hearing bilaterally 
at service separation in 1966, as well as the medical history 
report signed by the veteran, in which he denied having any 
hearing impairment, the VA examiner opined that it is less 
likely that not that the veteran's bilateral hearing loss was 
a result of exposure to acoustic trauma during military 
service.  

After considering the complete evidence of record, the Board 
concludes that the competent medical evidence is against 
finding that the veteran's current bilateral hearing loss 
disability is the result of active duty service. 

In arriving at its conclusion, the Board first notes that the 
veteran never complained of, sought treatment for, or was 
diagnosed with any hearing problems during service.  As 
discussed above, his service treatment records reveal normal 
hearing results from several audiological examinations during 
service and at service separation, at which time he denied 
having any hearing impairment.  Following military service, 
the first evidence of record that the veteran had any hearing 
problems was in September 2001, when he was seen at the VAMC 
with complaints of severe tinnitus.  That was some 35 years 
after service.  A prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The amount of time that passed 
between service and the first treatment or documented 
complaint of record of hearing loss problems is evidence that 
weighs against the veteran's claim.  Even assuming that he 
first noticed a hearing impairment in 1990, as reported on 
the VA examination report, that is still 24 years after 
service, far beyond the one-year presumptive service 
connection period, and too far to establish a showing of a 
chronic disability with continuity of symptoms following 
service, as required by 38 C.F.R. § 3.303(b).

Second, the Board has considered the medical opinions from 
the two VA audiologists.  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

In this case, the VA examiner's opinion that the veteran's 
bilateral hearing loss was not the result of service was 
based on a review of the veteran's claims folder, including 
his service treatment records, which contained no evidence of 
any hearing impairment during service, as well as his post-
service treatment records, which showed that he was not 
diagnosed with a hearing loss until 2001.  Additionally, the 
VA examiner's report was very detailed, comprehensive and 
fully explained the reasons and bases for his opinion.

Alternatively, D.M.'s finding that the veteran's hearing loss 
was related to his active service was not a fully informed 
one.  Specifically, although she performed an audiological 
evaluation and had access to the veteran's post-service VAMC 
treatment records, there is no indication that she reviewed 
the veteran's claim folder, which showed an absence of 
hearing loss problems in service.  

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  However, the Board notes that although it may not 
disregard a favorable medical opinion solely on the rationale 
that it was based on a history given by the veteran (Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005)), reliance on a 
veteran's statements renders a medical opinion not credible 
if the Board rejects the statements of the veteran as lacking 
credibility.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  

In this case, the veteran has given inconsistent reports as 
to the date of onset of his symptomatology.  For example, he 
reported to D.M. that he first noticed hearing loss in 
service, but he reported to the VA examiner that he first 
noted hearing problems in 1990, which is several decades 
after service.  Similarly, the veteran has reported to D.M. 
that he was unable to wear hearing protection in service, but 
it was noted on two occasions in his service medical records 
that he did report wearing such protection.  As the veteran's 
report to the VA examiner that his hearing problems began in 
1990 is more consistent with the contemporaneous report at 
separation that he had no history of hearing loss, the Board 
finds the statements offered to D.M. to not be credible.  
Consequently, the Board finds the opinion of D.M., which 
relied on that report, to not be probative.

In addition to the evidence of record, the Board has also 
considered the veteran's contention that his current 
bilateral hearing loss is the result of his military service.  
The Court has repeatedly held that a veteran is competent to 
describe symptoms of which he or she has first-hand 
knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  The Board finds that hearing loss and it's 
associated symptoms is the type of condition that the veteran 
is competent to describe.  See Barr v Nicholson, 21 Vet. App. 
303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, competency must be distinguished from 
weight and credibility, which are factual determinations, 
going to the probative value of the evidence, for the 
adjudicator.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  As discussed in detail above, in light of the 
inconsistent statements offered by the veteran has to the 
date of onset of his symptomatology, the Board finds that his 
assertions of hearing loss since service are not credible.

The Board has also considered the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein 
the United States Court of Appeals for the Federal Circuit 
determined that the Board erred by finding that a claimant's 
report of in-service symptoms lacked credibility solely 
because there was no objective medical evidence corroborating 
those symptoms at the time.  However, the Board believes the 
instant case is clearly distinguishable, as the Board is not 
relying solely upon a general absence of complaints during 
service.  Rather, it is relying on the fact that the 
veteran's specifically denied having any hearing problems at 
separation, that he did not seek treatment for a hearing 
impairment until almost 25 years later, and that he initially 
reported to the VA examiner that he first noticed hearing 
loss in 1990, which was decades after separation.

Furthermore, the Board is also relying on the report of a 
competent VA examiner who weighed the complete evidence of 
record, including the results of audiogram testing at 
separation, and concluded that the veteran's bilateral 
hearing loss disability was less likely than not to have been 
the result of his active duty service.  The Board finds that 
this opinion is the most probative evidence of record as to 
the relationship between the veteran's current disability and 
service, and ultimately outweighs his lay reports of 
etiology.

Finally, the Board has considered the contention of the 
veteran's representative that the veteran's audiological 
evaluations during service were not credible because they did 
not include the Maryland CNC speech discrimination test.  
(See IHP, November 2008.)  The results of Maryland CNC can be 
utilized by VA as a method of verifying the presence of a 
current hearing loss disability as defined by 38 C.F.R. 
§ 3.385, or they can be used evaluate and determine the 
appropriate disability rating for service-connected hearing 
loss under the applicable rating criteria.  In this regard, 
38 C.F.R. § 4.85 (2008) does provide that a VA examination 
for hearing impairment must include a Maryland CNC speech 
discrimination test.  However, there is no requirement that 
the tests used to evaluate the veteran's hearing in service 
must comply with the Maryland CNC, and the fact that the in-
service audiological examinations did not comply with the 
Maryland CNC test in no way prohibits either a VA adjudicator 
or medical professional from taking the results into account 
when making a determination regarding the etiology or date of 
onset of a current hearing loss disability.  As noted, the 
results of in-service testing were found to be very relevant 
by the VA examiner who offered in opinion in this case, and, 
as a competent health care specialist, the Board affords that 
opinion great weight.

Accordingly, the Board concludes that the preponderance of 
the evidence does not support the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt rule 
enunciated in 38 U.S.C.A. § 5107(b).  However, as there is 
not an approximate balance of evidence, that rule is not 
applicable in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


